                 Case 2:20-cr-00013-WBS Document 61 Filed 08/13/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00013-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;]
13                           v.                           FINDINGS AND ORDER
14   MARIO GONZALEZ,                                      DATE: August 16, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on August 16, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until October

22 18 , 2021 at 9:00 a.m., and to exclude time between August 16, 2021, and October 18 , 2021, under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes investigative reports, and other media. All of this discovery has been either produced

27          directly to counsel and/or made available for inspection and copying.

28                   b)     Counsel for defendant desires additional time consult with her client, review the


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00013-WBS Document 61 Filed 08/13/21 Page 2 of 3


 1        current charges, and otherwise prepare for trial.

 2               c)      Counsel for defendant believes that failure to grant the above-requested

 3        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4        into account the exercise of due diligence.

 5               d)      The government does not object to the continuance.

 6               e)      Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of August 16, 2021 to October 18 ,

11        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13        of the Court’s finding that the ends of justice served by taking such action outweigh the best

14        interest of the public and the defendant in a speedy trial.

15                                    [CONTINUED ON NEXT PAGE]

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00013-WBS Document 61 Filed 08/13/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: August 11, 2021                                    PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ VINCENZA RABENN
 9                                                             VINCENZA RABENN
                                                               Assistant United States Attorney
10

11
     Dated: August 11, 2021                                    /s/ MARIA PADGETT
12                                                             MARIA PADGETT
13                                                             Counsel for Defendant
                                                               MARIO GONZALEZ
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: August 12, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
